DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-14 and 16-17 in the reply filed on 10/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2021.
Claim Rejections - 35 USC § 102 / 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 16-17 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miyajima et al. (US 2015/0355558) hereinafter Miyajima.
Regarding claim 1, Miyajima teaches:
An imprinting apparatus that forms a pattern of an imprint material in regions of a substrate by using a mold (Fig 1: imprint apparatus 100; [0038]), the imprinting apparatus comprising:
a discharging unit that has a discharge port and that discharges the imprint material from the discharge port (Fig 1: dispenser 7; [0041]);
a stage that holds the substrate and that moves (Fig 1: substrate stage 2; [0039]); and
a control unit that controls movement of the stage (Fig 1: control unit C; [0041]).
Miyajima does not explicitly recite wherein, during a period after the pattern is formed in a first region of the regions until the pattern is formed in a second region that differs from the first region of the regions, the control unit does not allow the first region to pass through a facing portion that faces the discharge port, and wherein, after a predetermined time has elapsed since the discharging unit finally discharges the imprint material to the substrate with an airstream generated along the substrate at the facing portion that faces the discharge port, the control unit controls movement of the stage such that the regions in which the pattern is formed are allowed to pass through the facing portion.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
In the alternative, if one were to disagree that Miyajima anticipates the claim, Miyajima teaches all of the structural limitations of the claim, including a controller that controls the a moving stage that holds the substrate and performs multiple imprint processes to separate regions on the substrate.
It would be well within the purview of one of ordinary skill to operate the prior art apparatus in the claimed manner.
Regarding claim 2, Miyajima teaches the apparatus of claim 1.
Miyajima does not explicitly recite wherein, during the period, a distance between the discharge port and an object that faces the discharge port is increased in a direction in which the mold and the imprint material are separated from each other when the pattern is formed.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Furthermore, Miyajima teaches all of the structural limitations of the claim, including a discharge port that moves in the same direction in which the mold and the imprint material are separated from each other when the pattern is formed ([0041-0043]).
It would be well within the purview of one of ordinary skill to operate the prior art apparatus in the claimed manner.
Regarding claim 3, Miyajima teaches the apparatus of claim 2.
Miyajima further teaches wherein the stage is moved from the facing portion to a position at which the stage does not face the discharge port, or the stage is moved in the direction with the stage facing the discharge port to increase the distance (Fig 21)
Regarding claim 4
Miyajima further teaches wherein the control unit stops movement of the stage along the substrate during at least a part of the period ([0042-0043]).
Regarding claim 5, Miyajima teaches the apparatus of claim 1.
Miyajima does not explicitly recite wherein the predetermined time is determined on the basis of on a direction of the airstream, a length of a discharge region of the discharging unit in the direction of the airstream, and a speed of the airstream at the facing portion.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Furthermore, Miyajima teaches all of the structural limitations of the claim, including a controller that controls the discharge unit and movement and positioning of the substrate stage and implicitly the substrate itself ([0041]).
It would be well within the purview of one of ordinary skill to operate the prior art apparatus in the claimed manner.
Regarding claim 6, Miyajima teaches the apparatus of claim 5.
Miyajima does not explicitly recite the speed is determined by using a distance between the discharge port and an object that faces the discharge port.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. 
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Furthermore, Miyajima teaches all of the structural limitations of the claim, including a controller that controls the movement and positioning of the substrate stage and implicitly the substrate itself ([0041]).
It would be well within the purview of one of ordinary skill to operate the prior art apparatus in the claimed manner.
Regarding claim 13, Miyajima teaches the apparatus of claim 1.
Miyajima further teaches wherein the discharging unit discharges the imprint material to the second region before the pattern is formed in the second region after the pattern is formed in the first region.
Regarding claim 7, Miyajima teaches:
An imprinting apparatus that forms a pattern of an imprint material in regions of a substrate by using a mold (Fig 1: imprint apparatus 100; [0038]), the imprinting apparatus comprising:
a movable discharging unit that has a discharge port and that discharges the imprint material from the discharge port (Fig 1: dispenser 7; [0041]);
a stage that holds the substrate and that moves (Fig 1: substrate stage 2; [0039]); and
a control unit that controls movement of the stage (Fig 1: control unit C; [0041]).
Miyajima does not explicitly recite wherein, after the discharging unit is evacuated from a first position at which the imprint material is applied to the substrate to a second position away therefrom in a direction in which the mold and the imprint material are separated from each other when the pattern is formed, the control unit controls movement of the stage such that the regions in which the pattern is formed are allowed to pass through a facing portion that faces the discharge port.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be 
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
In the alternative, if one were to disagree that Miyajima anticipates the claim, Miyajima teaches all of the structural limitations of the claim, including a controller that controls a moving stage that holds the substrate and a dispenser that moves in a direction in which the mold and the imprint material are separated from each other when the pattern is formed ([0041]).
It would be well within the purview of one of ordinary skill to operate the prior art apparatus in the claimed manner.
Regarding claim 8, Miyajima teaches the apparatus of claim 7.
Miyajima further teaches an unloading unit that unloads the substrate to an outside of the apparatus (hand members 14c, conveying path 27; [0056-0057]).
Miyajima does not explicitly teach wherein, while the stage is moved until the substrate reaches the unloading unit after the discharging unit finally discharges the imprint material to the substrate, the discharging unit is discharged to the second position.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Furthermore, Miyajima teaches all of the structural limitations of the claim, including a controller that controls a moving stage that holds the substrate, a dispenser that moves in a direction in which the mold and the imprint material are separated from each other when the pattern is formed ([0041]), and an unloading unit that unloads the substrate from the substrate stage ([0056-0057]).
It would be well within the purview of one of ordinary skill to operate the prior art apparatus in the claimed manner.
Regarding claim 9, Miyajima teaches:
An imprinting apparatus that forms a pattern of an imprint material in regions of a substrate by using a mold (Fig 1: imprint apparatus 100; [0038]), the imprinting apparatus comprising:
a discharging unit that has a discharge port and that discharges the imprint material from the discharge port (Fig 1: dispenser 7; [0041]);
a stage that holds the substrate and that moves (Fig 1: substrate stage 2; [0039]); a control unit that controls movement of the stage (Fig 1: control unit C; [0041]); and
an unloading unit that is disposed nearer than a holder that holds the mold to the discharging unit and that unloads the substrate to an outside of the apparatus (Fig 21: hand members 14c, conveying path 27, moveable table 20; [0056-0057]).
Miyajima does not explicitly recite wherein, during a period after the pattern is formed in a first region of the regions until the pattern is formed in a second region that differs from the first region of the regions, the control unit does not allow the first region to pass through a facing portion that faces the discharge port, and wherein, while the stage is moved to the unloading unit after the pattern is finally formed on the substrate, the control unit controls movement of the stage such that the stage is moved along a path along which the regions do not pass through the facing portion.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. 
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
In the alternative, if one were to disagree that Miyajima anticipates the claim, Miyajima teaches all of the structural limitations of the claim, including a controller that controls a dispenser and a moving stage that holds the substrate and performs multiple imprint processes to separate regions on the substrate (Fig 5; [0041-0043]).
It would be well within the purview of one of ordinary skill to operate the prior art apparatus in the claimed manner.
Regarding claim 16, Miyajima teaches the apparatus of claim 9.
Miyajima further teaches wherein the discharging unit discharges the imprint material to the second region before the pattern is formed in the second region after the pattern is formed in the first region (Fig 5; [0042-0043]).
Regarding claim 10, Miyajima teaches:
An imprinting apparatus that forms a pattern of an imprint material in regions of a substrate by using a mold (Fig 1: imprint apparatus 100; [0038]), the imprinting apparatus comprising:
a discharging unit that has a discharge port and that discharges the imprint material from the discharge port (Fig 1: dispenser 7; [0041]);
a control unit that sets an order of formation of the pattern in the regions (Fig 1: control unit C; [0041-0043]); and
a stage that holds the substrate and that moves in accordance with the order that is set by the control unit (Fig 1: substrate stage 2; [0039-0043]),
Miyajima does not explicitly recite wherein the control unit determines whether the order of formation of the pattern in the regions enables the first region to pass through a facing portion that faces the discharge port during a period after the pattern is formed in a first region of the regions until the pattern is formed in a second region that differs from the first region of the regions, and sets the order on 
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
In the alternative, if one were to disagree that Miyajima anticipates the claim, Miyajima teaches all of the structural limitations of the claim, including a controller that controls a dispenser and a moving stage that holds the substrate and performs multiple imprint processes to separate regions on the substrate (Fig 5; [0041-0043]).
It would be well within the purview of one of ordinary skill to operate the prior art apparatus in the claimed manner.
Regarding claim 11, Miyajima teaches the apparatus of claim 10.
Miyajima does not explicitly recite wherein the control unit notifies a user of an error when the control unit determines that the order enables the first region to pass through the facing portion during the period.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Furthermore, Miyajima teaches all of the structural limitations of the claim, including a controller that controls and positions a moving stage that holds the substrate (Fig 5; [0041-0043]).
It would be well within the purview of one of ordinary skill to operate the prior art apparatus in the claimed manner.
Regarding claim 12, Miyajima teaches the apparatus of claim 10.
Miyajima does not explicitly recite wherein formation of the pattern in the first region before formation of the pattern in the second region is prohibited when the first region and the second region are arranged in this order in a direction from the facing portion toward a portion that faces the mold.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Furthermore, Miyajima teaches all of the structural limitations of the claim, including a controller that controls and positions a moving stage that holds the substrate (Fig 5; [0041-0043]).
It would be well within the purview of one of ordinary skill to operate the prior art apparatus in the claimed manner.
Regarding claim 17, Miyajima teaches the apparatus of claim 10.
Miyajima further teaches wherein the discharging unit discharges the imprint material to the second region before the pattern is formed in the second region after the pattern is formed in the first region (Fig 5; [0041-0043]).
Claim(s) 1, 4-6, 10-13, and 17 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ogasawara (US 2015/0352776).
Regarding claim 1, Ogasawara teaches:
An imprinting apparatus that forms a pattern of an imprint material in regions of a substrate by using a mold (imprint apparatus 1; [0015]), the imprinting apparatus comprising:
a discharging unit that has a discharge port and that discharges the imprint material from the discharge port (dispenser 12; [0019]);
a stage that holds the substrate and that moves (substrate stage 3; [0018]); and
a control unit that controls movement of the stage (controller 20; [0019]),
wherein, during a period after the pattern is formed in a first region of the regions until the pattern is formed in a second region that differs from the first region of the regions, the control unit does not allow the first region to pass through a facing portion that faces the discharge port (Fig 4b; [0028]).
Ogasawara does not explicitly recite wherein, after a predetermined time has elapsed since the discharging unit finally discharges the imprint material to the substrate with an airstream generated along the substrate at the facing portion that faces the discharge port, the control unit controls movement of the stage such that the regions in which the pattern is formed are allowed to pass through the facing portion.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
In the alternative, if one were to disagree that Ogasawara anticipates the claim, Ogasawara teaches all of the structural limitations of the claim, including a controller that controls the discharge unit and movement and positioning of the substrate stage and implicitly the substrate itself ([0019]).
It would be well within the purview of one of ordinary skill to operate the prior art apparatus in the claimed manner.
Regarding claim 4, Ogasawara teaches the apparatus of claim 1.
Ogasawara further teaches wherein the control unit stops movement of the stage along the substrate during at least a part of the period (Fig 4b; [0028]).
Regarding claim 5, Ogasawara teaches the apparatus of claim 1.
Ogasawara does not explicitly recite wherein the predetermined time is determined on the basis of on a direction of the airstream, a length of a discharge region of the discharging unit in the direction of the airstream, and a speed of the airstream at the facing portion.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Furthermore, Ogasawara teaches all of the structural limitations of the claim, including a controller that controls the discharge unit and movement and positioning of the substrate stage and implicitly the substrate itself, and can make determinations on the basis of a direction of an airstream ([0019, 0024]).
It would be well within the purview of one of ordinary skill to operate the prior art apparatus in the claimed manner.
Regarding claim 6, Ogasawara teaches the apparatus of claim 5.
Ogasawara does not explicitly recite the speed is determined by using a distance between the discharge port and an object that faces the discharge port.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Furthermore, Ogasawara teaches all of the structural limitations of the claim, including a controller that controls the movement and positioning of the substrate stage and implicitly the substrate itself, and can make determinations on the basis of a direction of an airstream ([0019, 0024]).
It would be well within the purview of one of ordinary skill to operate the prior art apparatus in the claimed manner.
Regarding claim 13, Ogasawara teaches the apparatus of claim 1.
Ogasawara further teaches wherein the discharging unit discharges the imprint material to the second region before the pattern is formed in the second region after the pattern is formed in the first region (Fig 4b; [0028]).
Regarding claim 10, Ogasawara teaches:
An imprinting apparatus that forms a pattern of an imprint material in regions of a substrate by using a mold (imprint apparatus 1; [0015]), the imprinting apparatus comprising:
a discharging unit that has a discharge port and that discharges the imprint material from the discharge port (dispenser 12; [0019]);
a control unit that sets an order of formation of the pattern in the regions (Fig 4B; controller 20; [0019, 0028]); and
a stage that holds the substrate and that moves in accordance with the order that is set by the control unit (substrate stage 3; [0018, 0028]),
wherein the control unit determines whether the order of formation of the pattern in the regions enables the first region to pass through a facing portion that faces the discharge port during a period after the pattern is formed in a first region of the regions until the pattern is formed in a second region that differs from the first region of the regions, and sets the order on the basis of a determination result such that the first region does not pass through the facing portion during the period (Fig 4b; [0028]).
In the alternative, if one were to disagree that Ogasawara anticipates the functional limitations of the claim, Ogasawara teaches all of the structural limitations of the claim, including a controller that controls a dispenser and a moving stage that holds the substrate and performs multiple imprint processes to separate regions on the substrate (Fig 4b; [0028]).
It would be well within the purview of one of ordinary skill to operate the prior art apparatus in the claimed manner.
Regarding claim 11, Ogasawara teaches the apparatus of claim 10.
Ogasawara does not explicitly recite wherein the control unit notifies a user of an error when the control unit determines that the order enables the first region to pass through the facing portion during the period.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
In the alternative, if one were to disagree that Ogasawara anticipates the claim, Ogasawara teaches all of the structural limitations of the claim, including a controller that controls a dispenser and a moving stage that holds the substrate and performs multiple imprint processes to separate regions on the substrate (Fig 4b; [0028]).
It would be well within the purview of one of ordinary skill to operate the prior art apparatus in the claimed manner.
Regarding claim 12, Ogasawara teaches the apparatus of claim 10.
Ogasawara further teaches wherein formation of the pattern in the first region before formation of the pattern in the second region is prohibited when the first region and the second region are arranged in this order in a direction from the facing portion toward a portion that faces the mold (Fig 4b; [0028]).
Regarding claim 17, Ogasawara teaches the apparatus of claim 10.
Ogasawara further teaches wherein the discharging unit discharges the imprint material to the second region before the pattern is formed in the second region after the pattern is formed in the first region (Fig 4b; [0028]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara as applied to claim 1 above, and further in view of Miyajima.
Regarding claim 2, Ogasawara teaches the apparatus of claim 1.
Ogasawara does not teach wherein, during the period, a distance between the discharge port and an object that faces the discharge port is increased in a direction in which the mold and the imprint material are separated from each other when the pattern is formed.
In the same field of endeavor regarding imprinting apparatus, Miyajima teaches a discharge unit comprising a discharge port that can move in a direction in which the mold and the imprint material are 
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the discharge unit as taught by Ogasawara with the moving mechanism as taught by Miyajima in order to perform maintenance.
Ogasawara in view of Miyajima does not explicitly recite wherein, during the period, a distance between the discharge port and an object that faces the discharge port is increased in a direction in which the mold and the imprint material are separated from each other when the pattern is formed.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Furthermore, Miyajima teaches all of the structural limitations of the claim, including a discharge port that moves in the same direction in which the mold and the imprint material are separated from each other when the pattern is formed ([0041-0043]).
It would be well within the purview of one of ordinary skill to operate the prior art apparatus in the claimed manner.
Regarding claim 3, Ogasawara teaches the apparatus of claim 2.
Ogasawara further teaches wherein the stage is moved from the facing portion to a position at which the stage does not face the discharge port, or the stage is moved in the direction with the stage facing the discharge port to increase the distance (Fig 4b; [0028]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyajima in view of Ogasawara.
Regarding claim 14, Miyajima teaches the apparatus of claim 9.
Miyajima does not teach an airstream-generating unit that generates an airstream at the facing portion, wherein the airstream-generating unit generates the airstream in a direction that does not include a component of a direction from the facing portion toward a portion that faces the mold and at which the pattern is to be formed.
In the same field of endeavor regarding imprinting apparatus, Ogasawara teaches an airstream-generating unit that generates an airstream at the facing portion, wherein the airstream-generating unit generates the airstream in a direction that does not include a component of a direction from the facing portion toward a portion that faces the mold and at which the pattern is to be formed for the motivation of exhausting heat, dust, and the like generated from the imprint apparatus (Fig 1: generator 31, gas flow 30; mold 10; substrate 2; [0021]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus as taught by Miyajima to include an airstream generator as taught by Ogasawara in order to exhaust heat, dust, and the like generated from the imprint apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           



/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743